Citation Nr: 1401105	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for congestive heart failure. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to April 1966, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.  These issues were previously remanded by the Board in December 2011 and June 2013. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Montgomery, Alabama in June 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

The RO initially adjudicated a claim of service connection for PTSD alone. However, the Veteran's own statements, consistent with the medical evidence of record, show that the scope of the claim more reasonably encompasses a claim of service connection for any psychiatric disorder, including, but not limited to, PTSD, psychosis not otherwise specified, an anxiety disorder, major depression, and an adjustment disorder.  The Board has recharacterized the issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).


FINDINGS OF FACT

1.  The evidence of record establishes that congestive heart failure was not manifested in service or within one year after service, was not related to childhood rheumatic heart disease that was aggravated by service, and is not otherwise shown to be related to active duty service.

2.  The Veteran does not manifest PTSD.

3.  The evidence of record establishes that an acquired psychiatric disorder was not manifested during active service, that a psychosis was not manifested within one year after a period of active service, and it is not otherwise shown that an acquired psychiatric disorder is caused or aggravated any incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for congestive heart failure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated September 2004 and April 2006.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Additionally, any potential notice defect with the initial pre-rating letter was cured with subsequent RO adjudications of the claims.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Veteran's SSA records have been obtained and associated with the claims file.  

Additionally, in this case, the RO has attempted to verify the Veteran's claimed PTSD stressors related to an alleged hostage situation in Egypt in August 1985.  The Board finds that the development conducted by the U.S. Army and Joint Services Records Research Center (JSRRC) is as complete as possible and any further attempt to verify the alleged event would be futile.

The Veteran was provided with VA examinations in February 2009 and September 2013.  The September 2013 examination is adequate for rating purposes because the examiner considered the history provided by the Veteran, discussed the relevant documentary evidence, and provided rationales for the conclusions reached.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22. 

In December 2011 the Board remanded the claim for further evidentiary development on the issue of the Veteran's stressors, which was completed as indicated in an October 2012 supplemental statement of the case (SSOC).  In June 2013, the Board remanded the claim in order to provide the Veteran with new VA examinations, which were obtained in September 2013.  The Board finds on review that the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection of congestive heart failure and an acquired psychiatric disorder, to include PTSD.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.

The Veteran has not made the Originating Agency or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arteriosclerosis, cardiovascular-renal disease, endocarditis, myocarditis, and psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Background

Congestive heart failure

The Veteran contends that his currently diagnosed congestive heart failure is due to stress suffered during his active military service.  In the alternative, the Veteran has also alleged that he was diagnosed with rheumatic heart disease around age 17 or 18 and that his military service may have aggravated this condition beyond its natural progression.  To this effect, the Veteran testified at his June 2011 Board hearing that he would suffer complaints of shortness of breath and a pounding chest upon exercising during military service in 1965 and 1966.  He stated that he went to the dispensary and was diagnosed with a heart arrhythmia, but was never placed on any profile or restriction of activities.  It was also indicated that there were no profiles or restrictions of physical activities for the Veteran's subsequent 26 year Reserve service either.  The Veteran further stated that he found out in recent years that this condition was actually congestive heart failure.

The Veteran's March 1965 enlistment examination reflects that his heart was deemed normal at that time.  No preexisting condition of the heart was noted and the Veteran denied a history of pain or pressure in the chest or palpitation or pounding of the heart.  

The Veteran's STRs are absent for treatment or diagnosis of congestive heart failure.  They do reflect numerous complaints of chest pain in 1965 and 1966.  In October 1965, the Veteran was seen for complaints of chest pain and the doctor ordered x-rays and an electrocardiogram.  An October 1965 echocardiogram showed that the Veteran had a sinus arrhythmia, but it was noted that the Veteran's results were within normal limits.  A November 1965 x-ray showed that the heart was clear and within normal limits.  An examiner in December 1965 found that the Veteran's chest pain was musculoskeletal in nature rather than related to the heart.  The Veteran's March 1966 discharge examination also revealed no complaints regarding the heart.

Private treatment records reflect that, in January 1992, the Veteran was admitted with chest pain that typically arose upon exertion.  The Veteran was noted to have very frequent ectopy with regular rate and rhythm.  He denied a prior history of cardiac disease.  The Veteran also reported upon treatment in February 1992 that he was told of an "irregular heart beat" approximately 10 years earlier.  In October 1997, treatment records indicated that the Veteran received a negative stress test, which cast doubt that the Veteran had significant coronary artery disease or that his chest pain was related to his heart at all.  Subsequent records reflect intermittent treatment for chest pain and, in February 2001, the Veteran was diagnosed with congestive heart failure.  There was no indication in the private treatment records that the Veteran's current congestive heart failure was related to military service or any symptoms experienced therein.

The Veteran's SSA records show that he was awarded a primary disability on the primary diagnosis of cardiomyopathy.  SSA appears to have based this award upon review of the Veteran's private treatment records and the February 2001 diagnosis of congestive heart failure. 

The Veteran's VA outpatient treatment records reflect that he had been followed for a history of cardiomyopathy and congestive heart failure.  However, there is no discussion of etiology of these conditions or their relationship to military service.

In February 2009, the Veteran was afforded a VA examination for his congestive heart failure.  Upon examination, the examiner confirmed that the Veteran suffered from congestive heart failure but no etiology opinion was provided.  The examiner further noted that the Veteran claimed that he was diagnosed with rheumatic heart disease as a 17 or 18 year old, but there was no discussion of any potential aggravation.

The Veteran was provided with an additional VA examination in September 2013.  The examiner performed an examination of the Veteran and the claims file.  It was noted that the Veteran carried a current diagnosis of congestive heart failure.  The examiner opined that it was less likely than not that the Veteran's congestive heart failure was caused by or incurred in military service.  Furthermore, the examiner opined that the Veteran's congestive heart failure was not related to his childhood rheumatic heart disease or a byproduct of its aggravation during military service.  In support of these opinions, the examiner provided that the Veteran had a long history of smoking, substance abuse and family history of heart disease, all of which were likely contributing causes.

Acquired psychiatric disorder, to include PTSD

The Veteran contends that he had been a prisoner of war (POW) in Egypt from June 1985 to September 1985.  Throughout numerous testimonial statements and his Board hearing testimony, he describes being sent with his Reserve unit to Egypt in support of Operation Bright Star.  He maintains that his unit was immediately detained by armed Egyptian authorities upon arrival due to his military aircraft landing in the wrong location in Egypt.  He describes being held hostage for up twelve hours until an American authority came with civilian clothes and identification.

The Veteran has also provided VA with an article demonstrating that there was a plane crash in Newfoundland in December 1985 that resulted in the death of over 200 soldiers.  However, the Veteran's period of active duty ended in August 1985.

The Veteran has also submitted a statement from a fellow service member who asserts that the August 1985 mission to Egypt involved landing at the wrong airport and being detained by soldiers with AK 47's.  They were first forced to stand outside under wing of the plane for about 6 hours before being escorted to a house.  They were released after someone came to release them.  This individual described further stressors such as almost being killed by a bus driver, having a bomb scare at a hotel, and hearing about other soldiers being killed on the way to the airport. 

The Veteran's service personnel records are absent for a showing of any hostage or POW status.  There is documentation that the Veteran served during Operation Bright Star in Egypt for twenty days during August 1985.  It is not indicated that the Veteran engaged in combat or was serving in an area that would have made him susceptible to fear of hostile military or terrorist activities.  Rather, it was indicated that the Veteran was sent for an annual training exercise.

VA has attempted to verify the Veteran's stressors.  In September 2012, the JSRRC notified VA that they were unable to locate unit records submitted by the Veteran's unit for the time period surrounding his reported stressor.  A review of other historical records also failed to document the Veteran's reported stressor.  It appeared that Operation Bright Star was a joint training operation between the US and Egypt and was not related to combat activities.  In October 2012, despite statements received from the Veteran and other service members, the Appeals Management Center (AMC) issued a formal finding of a lack of information required to corroborate the Veteran's reported stressors.

The Veteran has submitted numerous lay statements from individuals purporting to have known him before and after his military service in Egypt, describing how his mood and behavior changed after this service.  For example, a statement from the Veteran's wife, received in March 2005, asserts that the Veteran was a "different man" upon returning from Egypt in 1985, who now suffered nightmares and did not sleep.

The Veteran's STRs are negative for any treatment or diagnoses of psychiatric disorders.  

The Veteran's VA outpatient treatment records show that he has been treated for a variety of psychiatric disorders, to include PTSD.  The Veteran himself denied any involvement in combat or exposure to military-related trauma upon treatment in July 2003.  A September 2012 VA treatment record reflected diagnoses of anxiety and depression.  The Board recognizes that a number of VA treatment records have assigned diagnoses of PTSD due to an incident in Cairo, Egypt.  However, it does not appear that this incident was verified and that it was merely based upon the Veteran's subjective history. 

The Veteran's private treatment records also indicate that he has been treated for psychiatric disorder, to include PTSD.  The etiology appears to be based only upon the Veteran's subjective history of a hostage event in Egypt.

The Veteran was also afforded a VA psychiatric examination in February 2009, in which it was determined that while he did not suffer from PTSD, he did suffer from recurrent, moderate, major depressive disorder and rule out substance-induced mood disorder with depressive features.   No opinion regarding etiology was provided as part of this examination.

The Veteran was afforded an additional VA psychiatric examination in September 2013.  The examiner noted that the Veteran had a long history of being treated for depression at the VA Medical Center since 2002 and a reported history of private psychiatric treatment prior to that.  It was noted that a February 2013 VA treatment note indicated that the Veteran's depression was related to his diagnosis of congestive heart failure and resultant decline in physical functioning.  Upon administration of testing for PTSD, the examiner noted that the Veteran appeared to be exaggerating some of his symptoms and reporting other symptoms not associated with PTSD.  After a review of the claims file and an interview with the Veteran, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD based upon his symptom presentation.  Rather, the Veteran was diagnosed with a depressive disorder not otherwise specified (NOS).  The examiner noted that, while the Veteran participated in PTSD therapy, such participation was not proof of a diagnosis.  Further, it was indicated that, upon reviewing the prior treatment records in the claims file in which the Veteran had been diagnosed with PTSD, treatment providers had not confirmed the diagnosis with objective testing and had instead relied on unverified subjective presentations.  The examiner also diagnosed the Veteran with alcohol and cocaine dependence.  The examiner opined that the Veteran's current psychiatric disorder was not related to military service.  In support of this opinion, the examiner provided that there was no indication of a psychiatric disorder in the Veteran's military records and that he did not initially seek treatment until 2002.  The examiner found that the Veteran's current psychiatric disorder was more likely related to concern over his chronic health conditions, to include congestive heart failure.

Analysis

Congestive heart failure

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for congestive heart failure, so the appeal must be denied.  The record evidence shows that there is a current disability, based upon the Veteran's diagnosis of congestive heart failure.  Further, the record evidence also shows that the Veteran suffered complaints of chest pain in service and a showing of an arrhythmia on an electrocardiogram in October 1965.  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

First, with regard to the issue of direct service connection, it is noted that the evidence does not provide a positive opinion relating the Veteran's currently diagnosed congestive heart failure to military service or any complaints or symptoms therein.  The only competent medical opinion of record, the September 2013 VA examination, provided a negative finding in regard to the issue of nexus.  The examiner explained that, while there were notations of chest pains in service, the military treatment providers determined that the Veteran's symptoms were not related to a heart condition and, rather, related to a musculoskeletal condition.  Therefore, there were no symptoms of a heart condition in service with which to relate the currently diagnosed congestive heart failure.  Rather, the examiner found that the Veteran's current condition was more likely related to his family history of heart problems coupled with his sustained history of smoking and substance abuse.

Additionally, following his discharge from the service, the first evidence showing the diagnosis of congestive heart failure occurred in 2001, over 35 years after the Veteran's discharge from active military service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran has reported inservice treatment for numerous episodes of chest pain in service, which is credible and consistent with the documentary evidence of record.  He has alleged recurrent or persistent symptoms since active service in April 1996, to include presumably during periods of ACDUTRA or INACDUTRA service.  He has not, however, alleged any specific injury or treatment during a period of ACDUTRA or INACDUTRA service.  His allegations of recurrent or persistent symptoms since active service in April 1996 hold some probative value in support of his claim.

However, the record includes opinion in the STRs that the Veteran's chest pain complaints were musculoskeletal, rather than cardiac, in nature.  Additionally, upon review of the entire evidentiary record, a VA examiner in September 2013 provided opinion that the Veteran's currently manifested congestive heart failure did not first manifest during active service, or was not caused by an event during service.  This examiner also excluded the claimed preservice history of rheumatic fever as being a potential aggravating factor during service.  Rather, the VA examiner was of the opinion that the Veteran's heart disease etiology was due to multiple non-military-related factors.

Overall, the Board finds that the opinions of the military examiners and the September 2013 VA examiner that the Veteran's inservice chest pain complaints were musculoskeletal, rather than cardiac, in origin greatly outweigh the Veteran's own personal diagnosis, as these examiners possess greater training and expertise than the Veteran in diagnosing a cardiac disorder.  For similar reasons, the Board places greater probative weight to the opinion of the September 2013 VA examiner, who opined that the Veteran's congestive heart failure was not caused, aggravated or incurred during active service, than the Veteran's own personal opinion and self-diagnosis.  In regard to the issue of any potential aggravation of any pre-service heart condition beyond its natural progression, the Board finds that such theory is not supported.

As a final note, as held below, the Board finds that the Veteran's allegation of POW status in Cairo, Egypt in 1985 is not credible.  As such, the presumptive provisions relating to former POWs do not apply.  See generally 38 C.F.R. § 3.309(c).

For all the foregoing reasons, service connection for congestive heart failure must be denied.  While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's congestive heart failure and his military service, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b).

Acquired psychiatric disorder, to include PTSD

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, so the appeal must be denied.  

The Veteran generally alleges that he manifests PTSD and/or an acquired psychiatric disorder as a result of multiple events which occurred during Operation Bright Star in August 1985.  The documentary evidence reflects that Operation Bright Star was an annual joint exercise training between the U.S. and Egypt.  The JSRRC has found no evidence corroborating the Veteran's allegations of multiple stressors, which included being held hostage, seeing dead bodies in Alexandria as a result of war between Israel and Egypt, and having to transport dead bodies back to the U.S.

In essence, this claim rises and falls based upon the credibility of the Veteran and another service mate regarding the events during Operation Bright Star in August 1985.  The Board, upon review of the allegations in detail, must find that the Veteran's allegations regarding the stressors during Operation Bright Star are not credible.

At the hearing in June 2011, the Veteran provided the following testimony regarding the events just prior to his return from Operation Bright Star:

And then when we got ready to leave they had -- when the mission was over they had a civilian aircraft out there on the flight line, and they had a C-130 here.  They came and asked us if we wanted to catch the C 130 or the civilian aircraft, and the reason being was we had to bring dead bodies back on the C-130 and take them to, fly them to Rhine Main, Germany.  So we said that we wanted to stick together as a unit.  The plane that we chose not to catch, I got evidence proving that it crashed in Newfoundland.  They had killed 279 airborne soldiers.  Everybody was killed.  And had we caught that aircraft we would've been dead.  And then just to sit there on that plane, all those dead bodies lined up one after another in front of us draped in American flags just blew my mind completely.

The Board finds that the Veteran's June 2011 testimony on this aspect of his stressor to be false.  The alleged plane crash which the Veteran refers to during his June 2011 testimony occurred on December 12, 1985, as reflected by a newspaper article submitted by the Veteran himself.  The Veteran had been activated for 20 days during Operation Bright Star.  Thus, this event could not have occurred as claimed by the Veteran and could not have been part of the stressor claimed during Operation Bright Star.

Otherwise, the Veteran has produced no documentary evidence concerning multiple American dead soldiers occurring in Egypt in August 1985, or any military conflict between Egypt and Israel in August 1985.  Given the totally uncorroborated nature of any of the claimed stressor events in the context of one aspect of the stressor which is deemed as undoubtedly false, the Board finds that the Veteran's alleged stressors are not credible.  The account given by the Veteran's purported servicemate is also unsupported by any corroborative evidence and, when viewed in light of the Veteran's false description of one stressor and the witness statement being produced by the Veteran himself, the statement is also deemed not credible.

In this context, the Board next finds that the Veteran does not manifest PTSD.  The records undoubtedly reflect diagnoses of PTSD supported by the Veteran's description of the events in Cairo, Egypt which the Board has rejected as not credible.  On the other hand, a VA examiner in September 2013 found that the Veteran did not meet the criteria for PTSD based upon claims folder review, objective testing wherein the examiner noted that the Veteran appeared to be exaggerating some of his symptoms and reporting other symptoms not associated with PTSD, and an extensive interview of the Veteran.  

On review of these conflicting opinions, the Board places substantially greater probative weight to the diagnosis offered by the September 2013 VA examiner as it is based upon a more comprehensive examination and on a more accurate factual predicate as found by the Board - particularly that the Veteran's reported PTSD stressors are not credible.  Importantly, the Board finds that the Veteran was misdiagnosed with PTSD rather than a scenario where the Veteran manifested PTSD at one point in the appeal period which may have become asymptomatic.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim).

For the same reasons as above, the Board finds that the most persuasive current diagnosis provided is depressive disorder NOS provided by the September 2013 VA examiner.  Thus, the issue turns upon whether there is medical evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67 (citing Hansen, 16 Vet. App. at 111; Caluza, 7 Vet. App. at 505, aff'd, 78 F.3d 604.

Here, the Veteran's STRs showed that he did not have complaints or a diagnosis of any psychiatric disorder during service or upon discharge from military service.  Although the Veteran's personnel records indicate that he was discharged in March 1966 because he failed progress in his training and had an uninterested attitude, there is nothing in the record indicating that this was based upon any medical finding or any psychiatric disorder.

The Veteran's service personnel records show that he was activated for 20 days in August 1985 in order to participate in Operation Bright Star, an annual joint training exercises between the US and Egypt.  It was noted that this was not a combat operation.  The Veteran received an award for his outstanding performance.  In this regard, the Veteran has indicated that he was held as a hostage for 12 days upon arriving in Egypt and that his current psychiatric symptoms stem from this event.  As held above, the Board finds that the Veteran's description of stressors is not credible and that the purported stressor of a plane crash in Newfoundland did not occur in active service, ACDUTRA or INACDUTRA service. 

Here, the Veteran has submitted numerous lay statements from individuals purporting to have known him before and after his military service in Egypt, describing how his mood and behavior changed after this service.  For example, a statement from the Veteran's wife received in March 2005 indicates that upon returning from Egypt in 1985, the Veteran was "a different man" who now suffered nightmares and did not sleep.  However, there is no indication in the medical evidence of record to support a showing that the Veteran's psychiatric symptoms are related to his active service other than the Veteran's subjective statements to treatment providers.

The September 2013 VA examiner had an opportunity to evaluate all of this evidence in light of psychiatric testing, interview and mental status evaluation of the Veteran as well as review of the entire claims folder.  This examiner provided opinion that the Veteran's depressive disorder was related to his congestive heart failure which, as found above, is unrelated to service.  The Board also observes that, following his discharge from the service, the first evidence showing the complaints of psychiatric symptoms occurred in 2002, over 35 years after the Veteran's discharge from military service and over 15 years after Veteran's service in Egypt.  The opinion of the September 2013 VA examiner, finding that the Veteran did not have PTSD and that his current psychiatric disorder appeared to be more likely related to distress over his chronic physical ailments including his congestive heart failure, is consistent with the entire evidentiary record and is afforded great probative weight.

Otherwise, there is no competent evidence or opinion providing that there exists a medical nexus between any currently diagnosed psychiatric disorder other than PTSD and active service, or a period of ACDUTRA or INACDUTRA service.  While the lay descriptions of behavior changes holds some probative value, the ultimate opinion by the September 2013 VA examiner as to the nature and etiology of the Veteran's current acquired psychiatric disorder is accorded greater probative weight as this examiner not only possesses greater training and expertise than the Veteran and his lay witnesses, but has also provided an opinion based upon psychiatric testing, interview and mental status examination in light of the entire evidentiary record.

As the Veteran does not manifest a psychosis, see 38 C.F.R. § 3.384 (defining psychosis), the provisions of 38 C.F.R. § 3.309(a) are not for application.  

For all the foregoing reasons, service connection for a psychiatric disorder must be denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's psychiatric disorder and his military service, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for congestive heart failure is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


